DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to amendments filed on 1/12/2022, wherein claims 1, 9, 17, 18 were amended. The 35 USC § 112 rejection of claims 2, 17, 20 have been withdrawn. However, a new grounds of rejection for claim 1 under USC § 112 is presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the workbench portion being approximately a same size as the base portion” in the claim language. This limitation is indefinite. Both cannot be true if they are the same size then there is no approximate. For examination purposes, the limitation will be interpreted as “the workbench portion being the approximate size as the base portion”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim’s 1, 3, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan et al. (US6729371B1), herein referred to as Sheahan, in view of Salmonson et al. (US5979338A), herein referred to as Salmonson.
Regarding claim 1, Sheahan discloses a workbench containing a work surface, legs, shelves, and the ability to be secured to a surface comprising: 
a workbench portion disposed on an opposite end of the apparatus as the base portion, the workbench portion including a first side and a second side (Fig. 1 & 2 Ref. 7, Column 4 lines 50-51), the workbench portion being approximately a same size as the base portion (the workbench is the approximate size as the base portion);
a compartment system disposed between the base portion and the workbench portion (Fig. 1 Ref. 5, 6, 8) and comprising a plurality of support members coupled to the first side of the base portion and second side of the workbench portion (Fig. 1-3, 5 Ref. 2, Column 4 lines 46-47),

Sheahan fails to disclose a base portion with an opening to accommodate a lift.
Salmonson, however, teaches a racking system containing a pallet which is able to be transported using a forklift comprising:
a base portion including a first side, a second side, and an opening between the first side and the second side, the opening sized to accommodate a lift to elevate the apparatus and move the apparatus from a first location to a second location (Fig. 1 & 3 Ref. 102, Column 3 lines 16-22);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to couple a workbench and compartment system with a lift-able base portion attached to it (coupled using either Sheahan Fig. 5 Ref 12, 14 Column 5 lines 50-61, or Salmonson Fig. 5,6 Ref. 126, 128, Column 5 lines 19-28) in order to advantageously place the weight of the system on the base allowing the unit to be lifted and transported with a forklift or pallet jack (Column 1 lines 61-66), as taught by Salmonson.
Regarding claim 3, Sheahan as modified discloses the limitations of claim 1 as listed above. Sheahan is silent concerning the dimensions of the base.
Salmonson, however, teaches:
wherein the base portion has an approximate width W and an approximate length L, the base portion being one of 40 inches W x 48 inches L, 42 inches W x 42 inches L, 48 inches W x 48 inches L, 48 inches W x 40 inches L, 48 inches W x 42 inches L, 40 inches W x 40 inches L, 48 inches W x 45 inches L, 44 inches W x 44 inches L, 36 inches W x 36 inches L, 48 inches W x 36 inches L, 35 inches W x 45.5 inches L, and 48 inches W x 20 inches L (Column 3 lines 56-65).

Regarding claim 6, Sheahan as modified discloses the limitations of claim 1 as listed above, and further discloses:
wherein the workbench portion is coupled to the compartment system via a plurality of bolts (Fig. 4A Ref 12, 14 Column 5 lines 34-40).
Regarding claim 11, Sheahan as modified discloses the limitations of claim 1 as listed above, and further discloses:
wherein the compartment system further includes a vertical divider disposed between the first side of the base portion and the second side of the workbench portion (Fig. 1-4 Ref. 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Salmonson, as applied to claim 1 above, and further in view of Shinosky Jr. (US9415984B1), herein referred to as Shinosky.
Regarding claim 2, Sheahan and Salmonson disclose the limitations of claim 1, as described above, but fail to disclose a pair of forklift forks.
Shinosky, however, teaches a method and apparatus for pallet transport with forklift carts comprising:
 wherein the lift includes a pair of forklift forks (Fig. 2 Ref. 50, Fig. 3 Ref. 5, Column 7 lines 35-40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a lift and forklift forks in order load and unload the apparatus, as taught by Shinosky.
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Salmonson, as applied to claim 1 above, and further in view of Birsel et al. (US20080315734A1), herein referred to as Birsel.
Regarding claims 4 & 5, Sheahan and Salmonson disclose the limitations of claim 1, as described above, but fail to disclose cord mounts.
Birsel, however, teaches a portable office organization system including storage shelves comprising:
wherein the apparatus further includes an electrical cord mount including a first winding post and a second winding post (Fig. 23, 24 Ref. 52, Paragraph [0096] lines 9-11).
wherein the electrical cord mount is coupled to the compartment system (Fig. 23, 24 Ref. 52, Paragraph [0096] lines 9-11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a cord mount with dual hooks maintaining the cord in a looped organized manner, coupled to the compartment system so as not to impede the work surface, as taught by Birsel.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Salmonson, as applied to claim 1 above, and further in view of Lin (US8752910B2), herein referred to as Lin.
Regarding claim 7, Sheahan and Salmonson disclose the limitations of claim 1, as described above, but fail to disclose a vise.
Lin, however, teaches a worktable apparatus containing a work surface and supporting unit comprising:
a vise coupled to the workbench surface (Fig. 1 Ref. 40, Column 2 lines 45-47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a vise operable to clamp machines and parts to be processed (Column 2 lines 46-47), as taught by Lin.
Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Salmonson, as applied to claim 1 above, and further in view of Ferreira (US5553991A), herein referred to as Ferreira.
Regarding claim 8, Sheahan and Salmonson disclose the limitations of claim 1, as described above, but fail to disclose a crowbar.
Ferreira, however, teaches a mobile impact wrench carriage containing a platform comprising:
a crowbar mount to couple at least one crowbar to the apparatus (Fig. 1 Ref 92, Column 7 lines 3-7 & Fig. 3 Ref. 96, Column 7 lines 8-13 capable of mounting a crowbar).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a crowbar mount coupled to the apparatus and preventing movement of the crowbar during apparatus movement, as taught by Ferreira.
Regarding claim 10, Sheahan, Salmonson, and Ferreira disclose the limitations of claim 8, as described above, and Ferreira further discloses:
the crowbar mount is coupled to the base portion (Fig.  Ref. 96, Column 7 lines 8-13 capable of mounting a crowbar).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to couple the mount, capable of mounting a crowbar, to the base portion of the apparatus thereby reducing the profile height of the crowbar above the work surface, as taught by Ferreira.
Claims 12-14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Salmonson, as applied to claims 11 & 1 above, and further in view of Luis y Prada (US9333596B2), herein referred to as Luis y Prada.
Regarding claim 12, Sheahan and Salmonson disclose the limitations of claim 11, as described above, but fail to disclose a compartment sized to accommodate a welder or a generator or a combination of both.
Luis y Prada, however, teaches a portable welding support system, containing at least one shelf, comprising:
wherein the vertical divider creates a compartment that is approximately sized to accommodate at least one of a welder, a generator, and a combination welder/generator (Fig. 5 Ref. 510, Column 4 lines 1-9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a compartment configurable to most standard sizes of a generator and or welder within the compartment for compact storage and apparatus movement, as taught by Luis y Prada.
Regarding claim 13, Sheahan, Salmonson, and Luis y Prada disclose the limitations of claim 12, as described above, and Luis y Prada further discloses:
an electrical wire mount (Fig. 1, 2, 5, 8B Ref. 135, Column 3 lines 15-18 capable of holding electrical wire)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a mount capable of holding an electrical wire, for the purposes of extending the distance of the apparatus from a source of power, as taught by Luis y Prada.
Regarding claim 14, Sheahan, Salmonson, and Luis y Prada disclose the limitations of claim 13, as described above, and Luis y Prada further discloses:
the electrical wire mount is coupled to the workbench portion. (Fig. 1, 2, 5, 8B Ref. 135, Column 3 lines 15-18 capable of holding electrical wire)

Regarding claim 15, Sheahan and Salmonson disclose the limitations of claim 1, as described above, but fail to disclose a gas tank mount.
Luis y Prada, however, discloses:
wherein the compartment system further includes a gas tank mount to secure the gas tank to the apparatus. (Fig. 1 Ref 140, 145, Column 3 lines 19-21)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a gas tank mount in a secure manner to facilitate safe transport of the system, as taught by Luis y Prada.
Claim 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Salmonson, as applied to claims 1 above, and further in view of Parisena (US20110043085A1), herein referred to as Parisena.
Regarding claim 16, Sheahan and Salmonson disclose the limitations of claim 1, as described above, but fail to disclose a cubbyhole including four surrounding walls.
Parisena, however, teaches a portable container and workstation comprising:
wherein the compartment system further includes a cubbyhole including four surrounding walls (Fig. 1, 2 Ref. Level 1-3, Paragraph [0024] lines 1-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a compartment system comprising four surrounding walls in order to house or store the tradesman’s various tools and/or equipment (Column 2 lines 1-6), as taught by Parisena.
Regarding claim 17, Sheahan as modified discloses the limitations of claim 16, as described above, and further discloses:
wherein the cubbyhole is sized to accommodate a bin (Fig.1, 7, 8 Ref. 6, Column 6 lines 4-8).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Salmonson, as applied to claim 1 above, and further in view of Calleja (US6402167B1), herein referred to as Calleja.
Regarding claim 18, Sheahan and Salmonson disclose the limitations of claim 1, as described above, but fail to disclose a doglegged support member.
Calleja, however, teaches a pallet cart transporter with frame supports comprising:
wherein at least one of the plurality of support members is doglegged support member to accommodate entry and exit of at least one of the plurality of worksite equipment (Fig. 5 Ref. 510-513, Column 3 lines 4-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include doglegged support members in order to accommodate a larger platform area than base area which would be capable of allowing entry and exit of worksite equipment, as taught by Calleja.
Allowable Subject Matter
Claim 9 is allowed.
Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Applicant has amended the claims in order to place them in condition for allowance. 
The examiner notes a 35 USC § 112 issue with the limitation “approximately a same size” in the claim language of claim 1. Both cannot be true because if it is a same then it cannot be approximately. The prior art shows a base .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG CROWELL BAKER whose telephone number is (571)272-7030. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.C.B./Examiner, Art Unit 3723                                                                                                                                                                                                         Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 20, 2022